     Case 2:16-cv-07937-JLS-AS Document 193 Filed 07/02/21 Page 1 of 10 Page ID #:3071




 1     THE STATE OF CALIFORNIA
 2     ROB BONTA
       Attorney General of California
 3     JENNIFER EULER
 4     Chief Assistant Attorney General
       NICHOLAS N. PAUL
 5     Senior Assistant Deputy Attorney General
 6     ERIKA HIRAMATSU (CA Bar No. 190883)
       Supervising Deputy Attorney General
 7
             Division of Medi-Cal Fraud & Elder Abuse
 8           Office of the Attorney General
 9           1615 Murray Canyon Rd, Suite 700
             San Diego, CA 92108
10           Telephone: (619) 358-1002
11           Email: Erika.Hiramatsu@doj.ca.gov
12
       THE STATE OF COLORADO
13     PHILIP J. WEISER
14     Attorney General
       GEORGE A. CODDING (Colo. Reg. # 18750)
15     Senior Assistant Attorney General
16     (admitted pro hac vice)
       Email: george.codding@coag.gov
17           Medicaid Fraud Control Unit
18           1300 Broadway, 9th Floor
             Denver, CO 80203
19
             Telephone: (720) 508-6696
20           Fax: (720) 508-6034
21
       THE STATE OF INDIANA
22     LAWRENCE J. CARCARE II
23     Deputy Attorney General
       Indiana Attorney No. 18557-49
24
       (admitted pro hac vice)
25           Office of the Indiana Attorney General
26           Medicaid Fraud Control Unit
             8720 Castle Creek Parkway East Drive, Suite 250
27           Indianapolis, IN 46250-1946
28           Telephone: (317) 915-5319
             Fax: (317) 232-7979
             Email: Lawrence.Carcare@atg.in.gov
     Case 2:16-cv-07937-JLS-AS Document 193 Filed 07/02/21 Page 2 of 10 Page ID #:3072




 1
       THE STATE OF MINNESOTA
 2
       NOAH LEWELLEN (Attorney Reg. No. 0397556)
 3     (admitted pro hac vice)
       Office of the Assistant Attorney General
 4
             445 Minnesota Street, Suite 1200
 5           St. Paul, MN 55101-2127
             Telephone: 651-724-9945
 6
             Email: Noah.Lewellen@ag.state.mn.us
 7
 8     THE STATE OF NEW YORK
       LETITIA JAMES
 9     Attorney General of New York
10     DAVID G. ABRAMS
       Special Assistant Attorney General
11     N.Y. Bar No. 4615514
12     (admitted pro hac vice)
             New York State Office of the Attorney General
13           Medicaid Fraud Control Unit
14           28 Liberty Street, 13th Floor
             New York, New York 10005
15           Telephone: (212) 417-5300
16           Fax: (212) 417-5335
             Email: David.Abrams@ag.ny.gov
17
18     THE STATE OF NORTH CAROLINA
       JOSHUA H. STEIN
19     Attorney General of North Carolina
20     LAREENA J. PHILLIPS (N.C. Bar No. 36859)
       Special Deputy Attorney General
21     (admitted pro hac vice)
22     Email: lphillips@ncdoj.gov
             5505 Creedmoor Road, Suite 300
23           Raleigh, NC 27612
24           Telephone: 919-881-2320
             Fax: 919-571-4837
25
26
       COMMONWEALTH OF VIRGINIA
27     MATTHEW G. HOWELLS (VSB No. 88167)
28     Assistant Attorney General

                                                2
     Case 2:16-cv-07937-JLS-AS Document 193 Filed 07/02/21 Page 3 of 10 Page ID #:3073




 1     (admitted pro hac vice)
       Email: mhowells@oag.state.va.us
 2
       CANDICE M. DEISHER
 3     Assistant Attorney General (VSB No. 75006)
       (admitted pro hac vice)
 4
       Email: cdeisher@oag.state.va.us
 5           Office of the Attorney General
             202 North 9th Street
 6
             Richmond, Virginia 23219
 7           Telephone: (804) 786-6547
 8                               UNITED STATES DISTRICT COURT
 9
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11                                    WESTERN DIVISION
12     UNITED STATES OF AMERICA; the                No. CV 13-5861 JLS (AJWx)
13     STATES of CALIFORNIA, DELAWARE,
       FLORIDA, GEORGIA, HAWAII,                    INTERVENING STATES’
14     ILLINOIS, INDIANA, LOUISIANA,                STATUS REPORT
15     MICHIGAN, MINNESOTA, MONTANA,
       NEVADA, NEW HAMPSHIRE, NEW
16     JERSEY, NEW MEXICO, NEW YORK,
17     NORTH CAROLINA, OKLAHOMA,
       RHODE ISLAND, TENNESSEE, TEXAS,
18     and WASHINGTON; COMONWEALTHS
19     of MASSACHUSETTS and VIRGINIA,
       and the DISTRICT OF COLUMBIA ex rel.
20     MARIA GUZMAN,
21
                   Plaintiffs,
22
                          v.
23
24     INSYS THERAPEUTICS, INC.;
       MICHAEL BABICH, an individual; ALEC
25     BURLAKOFF, an individual; and DOES 1
26     through 15,

27                 Defendants.
28
                                               3
     Case 2:16-cv-07937-JLS-AS Document 193 Filed 07/02/21 Page 4 of 10 Page ID #:3074




 1
 2
       UNITED STATES OF AMERICA ex rel.            No. CV 14-3488 JLS (AJWx)
 3     JOHN DOE and ABC, LLC,
 4                 Plaintiffs,
 5
                          v.
 6
       INSYS THERAPEUTICS, INC.; ALEC
 7     BURLAKOFF; and MICHAEL L.
 8     BABICH,
 9                 Defendants.
10
11
12     UNITED STATES OF AMERICA ex rel.            No. CV 14-9179 JLS (AJWx)
       TORGNY ANDERSSON,
13
                   Plaintiffs,
14
15                        v.

16     INSYS THERAPEUTICS, INC.,
17                 Defendant.
18
19
20     UNITED STATES OF AMERICA ex rel.            No. CV 16-2956 JLS (AJWx)
       ALLISON ERICKSON and SARA
21
       LUEKEN,
22
                   Plaintiffs,
23
                          v.
24
25     INSYS THERAPEUTICS, INC.,

26                 Defendant.
27
28
                                               4
     Case 2:16-cv-07937-JLS-AS Document 193 Filed 07/02/21 Page 5 of 10 Page ID #:3075




 1      UNITED STATES OF AMERICA ex rel.                 No. CV 16-7937 JLS (AJWx)
        JANE DOE and the States of
 2
        CALIFORNIA, COLORADO,
 3      CONNECTICUT, DELAWARE,
        FLORIDA, GEORGIA, HAWAII,
 4
        ILLINOIS, INDIANA, IOWA,
 5      LOUSIANA, MARYLAND,
        MASSACHUSETTS, MICHIGAN,
 6
        MINNESOTA, MONTANA, NEVADA,
 7      NEW JERSEY, NEW MEXICO, NEW
 8      YORK, NORTH CAROLINA,
        OKLAHOMA, RHODE ISLAND,
 9      TENNESSEE, TEXAS, VERMONT,
10      VIRGINIA, WASHINGTON, the CITY
        OF CHICAGO, and the DISTRICT OF
11      COLUMBIA,
12                  Plaintiffs,
13
                           v.
14
        INSYS THERAPEUTICS, INC. and
15      LINDEN CARE LLC,
16
                    Defendants.
17
18
             Pursuant to this Court’s Order dated June 11, 2020, the Intervening States of
19
       California, Colorado, Indiana, Minnesota, New York, North Carolina, and the
20
       Commonwealth of Virginia (“Intervening States”), by their attorneys, respectfully submit
21
       this report to the Court and the parties in these consolidated actions.
22
             On August 9, 2018, the United States advised the Court that it and defendant Insys
23
       Therapeutics, Inc. (“Insys”) had reached a tentative settlement-in-principle. On June 5,
24
       2019, the United States and Insys executed a settlement agreement regarding the United
25
       States’ claims against Insys in these actions. The Intervening States were not parties to
26
       the settlement agreement.
27
28
                                                     5
     Case 2:16-cv-07937-JLS-AS Document 193 Filed 07/02/21 Page 6 of 10 Page ID #:3076




 1            On June 10, 2019, Insys and related entities filed for bankruptcy in the United States
 2     Bankruptcy Court for the District of Delaware. In re Insys Therapeutics, Inc., No. 19-
 3     11292-KG (filed June 10, 2019) (“Bankruptcy Action”). On January 16, 2020, the
 4     Bankruptcy Court entered an order approving Insys’ Second Amended Plan of
 5     Liquidation. The Plan of Liquidation includes a category for State claims defined as “any
 6     [c]laim against the Debtors held by a Governmental Unit that is a State or Commonwealth
 7     of the United States for, among other things, consumer fraud, deceptive practices, [and]
 8     false claims . . . ”. [Del. Bankr., D.I. 1115-1]. The Intervening States’ claims fall within
 9     this category of claims pursued in the Bankruptcy Action.
10            On June 11, 2020, the United States was dismissed from this action and this Court
11     ordered that all claims brought by or on behalf of the Intervening States and Relators
12     against Insys in these actions pursuant to 31 U.S.C. §§ 3729-33, including claims under
13     31 U.S.C. § 3730(d)(1) and § 3730(h) remain stayed until further order of this Court. On
14     July 8, 2020, October 7, 2020, January 5, 2021, and April 5, 2021 the Intervening States
15     filed a status report.
16            Since the April 2021 status report, it is the understanding of the Intervening States
17     that the Trustee is continuing to work to determine whether there are funds available for
18     distribution to the states, municipalities, and tribes pursuant to the Plan of Liquidation and
19     that there has not yet been an allocation of Insys’ remaining funds or assets for distribution
20     under the Plan of Liquidation to the states, municipalities and tribes (there have been
21     distributions to other classes of claimants). The Trustee has filed a number of adversary
22     proceedings in an attempt to reclaim as many funds for the Trust as legally justifiable.
23     There have been no new developments regarding assessment of available funds for the
24     states, municipalities and tribes since the last status report. The Trustee continues his work
25     concerning assessment of available funds.
26
27
28
                                                     6
     Case 2:16-cv-07937-JLS-AS Document 193 Filed 07/02/21 Page 7 of 10 Page ID #:3077




 1                                              Respectfully submitted,
 2
                                                THE STATE OF CALIFORNIA
 3
                                                ROB BONTA
 4                                              Attorney General of California
                                                JENNIFER EULER
 5
                                                Chief Assistant Attorney General
 6                                              NICHOLAS P. PAUL
                                                Senior Assistant Deputy Attorney General
 7
 8
 9                                              By: /s/
                                                Erika Hiramatsu
10                                              Supervising Deputy Attorney General
11                                              CA Bar No. 190883
                                                Division of Medi-Cal Fraud & Elder Abuse
12                                              Office of the Attorney General
13                                              1615 Murray Canyon Rd., Suite 700
                                                San Diego, CA 92108
14                                              Telephone: (619) 358-1002
15                                              Email: Erika.Hiramatsu@doj.ca.gov

16
17                                              THE STATE OF COLORADO
                                                Philip J. Weiser
18                                              Attorney General of Colorado
19
20                                              By: /s/
21                                              George A. Codding, Colo. Reg. # 18750
                                                Senior Assistant Attorney General
22                                              (admitted pro hac vice)
23                                              Medicaid Fraud Control Unit
                                                1300 Broadway, 9th Floor
24                                              Denver, CO 80203
25                                              Telephone: (720) 508-6696
                                                Fax: (720) 508-6034
26                                              george.codding@coag.gov
27
28
                                               7
     Case 2:16-cv-07937-JLS-AS Document 193 Filed 07/02/21 Page 8 of 10 Page ID #:3078




 1                                              THE STATE OF INDIANA
 2
 3                                              By: /s/
                                                Lawrence J. Carcare II
 4
                                                Deputy Attorney General
 5                                              Indiana Attorney No. 18557-49
                                                (admitted pro hac vice)
 6
                                                Office of the Indiana Attorney General
 7                                              Medicaid Fraud Control Unit
 8                                              8720 Castle Creek Parkway East Drive,
                                                Suite 250
 9                                              Indianapolis, IN 46250-1946
10                                              Telephone: (317) 915-5319
                                                Fax: (317) 232-7979
11                                              Email: Lawrence.Carcare@atg.in.gov
12
13                                              THE STATE OF NEW YORK
14                                              LETITIA JAMES
                                                Attorney General of New York
15
16
                                                By: /s/
17                                              David G. Abrams
18                                              Special Assistant Attorney General
                                                N.Y. Bar No. 4615514
19                                              (admitted pro hac vice)
20                                              New York State Office of the Attorney
                                                General
21                                              Medicaid Fraud Control Unit
22                                              28 Liberty Street, 13th Floor
                                                New York, New York 10005
23                                              Telephone: (212) 417-5300
24                                              Fax: (212) 417-5335
                                                Email: David.Abrams@ag.ny.gov
25
26
27
28
                                               8
     Case 2:16-cv-07937-JLS-AS Document 193 Filed 07/02/21 Page 9 of 10 Page ID #:3079




 1                                              THE STATE OF NORTH CAROLINA
                                                JOSHUA H. STEIN
 2
                                                Attorney General of North Carolina
 3
 4
                                                By: /s/
 5                                              Lareena J. Phillips
                                                Special Deputy Attorney General
 6
                                                N.C. Bar No. 36859
 7                                              (admitted pro hac vice)
 8                                              5505 Creedmoor Road, Suite 300
                                                Raleigh, NC 27612
 9                                              Telephone: 919-881-2320
10                                              Fax: 919-571-4837
                                                Email: lphillips@ncdoj.gov
11
12
                                                COMMONWEALTH OF VIRGINIA
13
14
                                                By: /s/
15                                              Matthew G. Howells
16                                              Assistant Attorney General
                                                VSB No. 88167
17                                              (admitted pro hac vice)
18                                              Office of the Virginia Attorney General
                                                202 North 9th Street
19                                              Richmond, Virginia 23219
20                                              Telephone: (804) 786-6547
                                                Email: mhowells@oag.state.va.us
21
22                                              By: /s/
                                                Candice M. Deisher
23                                              Assistant Attorney General
24                                              VSB No. 75006
                                                (admitted pro hac vice)
25                                              Office of the Virginia Attorney General
26                                              202 North 9th Street
                                                Richmond, Virginia 23219
27                                              Telephone: (804) 371-6017
28                                              Email: cdeisher@oag.state.va.us

                                               9
 Case 2:16-cv-07937-JLS-AS Document 193 Filed 07/02/21 Page 10 of 10 Page ID #:3080




 1
 2
                                             Attestation
 3
           I hereby attest that the other signatories listed, on whose behalf the filing is
 4
     submitted, concur in the filing’s content and have authorized the filing.
 5
           Dated: July 2, 2021
 6
 7
                                                   /s/
 8                                                 Lareena J. Phillips
                                                   Special Deputy Attorney General
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 10
